Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered May 29, 1985, convicting him of robbery in the first degree (two counts) and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that the trial court erred in denying his motion for a mistrial based on juror misconduct (see, People v Castillo, 144 AD2d 376 [decided herewith]).
Moreover, we conclude that the trial court properly found that the statements made by some of the eyewitnesses to the police who came upon the crime scene while the robbery was still in progress qualified as excited utterances and therefore were admissible in evidence (see, People v Brooks, 71 NY2d 877; People v Brown, 70 NY2d 513). Furthermore, we reject the defendant’s claim that these statements improperly bolstered the identification evidence provided by the eyewitnesses. In any event, the statements did not add any appreciable weight to the prosecution’s case, and the evidence of the defendant’s guilt, including the identification of the defendant as one of the robbers by nine eyewitnesses, was overwhelming (see, People v Trinidad, 124 AD2d 485, lv denied 69 NY2d 750). Mangano, J. P., Brown, Sullivan and Harwood, JJ., concur.